     Case 5:20-cv-00128-JAK-KK Document 11 Filed 02/18/20 Page 1 of 2 Page ID #:104



 1   THE KARLIN LAW FIRM LLP
 2   Michael J. Karlin (SBN 272442)
     L. Scott Karlin (SBN 90605)
 3   David E. Karlin (SBN 275905)
 4   13522 Newport Avenue, Suite 201
     Tustin, California 92780
 5
     Telephone: (714) 731-3283
 6   Facsimile: (714) 731-5741
 7   lsk@karlinlaw.com
     mike@karlinlaw.com
 8
 9   Attorneys for Defendant: Capital TCC, LP
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12   James Rutherford,                       Case No. 5:20-cv-00128-JAK-KK
13                                          Stipulation to Extend Time to Respond to
                  Plaintiff,                Initial Complaint By Not More Than 30
14
           vs.                              Days
15
     CAPITAL TCC, LP, a California limited (L.R. 8-3)
16   partnership; and Does 1-20, inclusive,
                                            Complaint served: January 28, 2020
17
                  Defendants.               Current response February 18, 2020
18                                          New response date: March 19, 2020
19
20
           The following stipulation is entered into by and between Plaintiff, James
21
     Rutherford and Defendant Capital TCC, LP, a California limited partnership (“Parties”),
22
     by and through their respective counsel of record. The Parties hereby enter into the
23
     following stipulation:
24
           1. Plaintiff agrees to give Defendant an extension to respond to the Complaint.
25
           2. The original due date for Defendant to respond to the Complaint was on
26
     February 18, 2020.
27
           3. It is agreed and stipulated that the new due date will be March 19, 2020 for
28
     Defendant.

                                                 1
                                                                5:20-cv-00128-JAK-KK -- STIPULATION
     Case 5:20-cv-00128-JAK-KK Document 11 Filed 02/18/20 Page 2 of 2 Page ID #:105



 1         Good cause exists for this extension as defense counsel has just been retained for
 2   this case and requires time to become knowledgeable about the case to prepare an initial
 3   pleading.
 4         Accordingly, the Parties stipulate to the above.
 5         IT IS SO STIPULATED.
 6
 7   DATED: February 14, 2020                MANNING LAW APC
 8
 9                                           By: /s/ Joseph R. Manning, Jr.
                                                 Joseph R. Manning, Jr. Esq.
10
                                                 Attorney for Plaintiff, James Rutherford
11
12
     DATED: February 14, 2020                THE KARLIN LAW FIRM LLP
13
14
                                             By: /s/ Michael J. Karlin
15
                                                 Michael J. Karlin, Esq.
16                                              Attorney for Defendant
17
18
     I, Michael J. Karlin attest that all other signatories listed, and on whose behalf the filing
19
     is submitted, concur in the filing’s content and have authorized the filing
20
21                                                  /s/ Michael J. Karlin
                                                    Michael J. Karlin
22
23
24
25
26
27
28


                                                    2
                                                                   5:20-cv-00128-JAK-KK -- STIPULATION
